 

Exhibit 10.2

FOURTH AMENDMENT AND CONSENT TO
LOAN AND SECURITY AGREEMENT

This FOURTH AMENDMENT AND CONSENT to Loan and Security Agreement (this
“Amendment”) is entered into as of October 11, 2018, by and between OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of
the Loan Agreement (as defined below) or otherwise party thereto from time to
time including Oxford in its capacity as a Lender and PACIFIC WESTERN BANK, a
California state chartered bank with an office located at 406 Blackwell Street,
Suite 240, Durham, NC 27701 (each a “Lender” and collectively, the “Lenders”),
and TREVENA, INC., a Delaware corporation, with offices located at 955
Chesterbrook Boulevard, Suite 110, Chesterbrook, PA 19087 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of September 19, 2014 (as amended from time to time,
including but without limitation by that certain First Amendment to Loan and
Security Agreement dated as of April 13, 2015, that certain Second Amendment to
Loan and Security Agreement dated as of December 23, 2015, and that certain
Third Amendment to Loan and Security Agreement dated as of December 30, 2016,
the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.Borrower entered into an Agreement of Lease, as amended by that certain First
Amendment to Lease dated June 12, 2017 (as amended, the “Master Lease”) with
CHESTERBROOK PARTNERS, LP, a Delaware limited partnership (“Master Landlord”),
for approximately 48,796 square feet (“Master Lease Premises”) as more
specifically described in the Master Lease in the building owned by Master
Landlord and located at 955 Chesterbrook Boulevard, Chesterbrook, Pennsylvania
19087.  Borrower desires to sublease 40,565 rentable square feet on the second
floor of the portion of the Master Lease Premises as more fully described in the
Sublease Agreement (as defined below) pursuant to a Sublease Agreement in form
and substance satisfactory to Collateral Agent and Lenders (the “Sublease
Agreement”, attached hereto as Annex A) dated on or about the date hereof
between Borrower and THE VANGUARD GROUP, INC., a Pennsylvania corporation, with
an address of 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 (the
“Sublease”).

D.Borrower has requested that Collateral Agent and Lenders (i) consent to the
Sublease and (ii) make certain revisions to the Loan Agreement as more fully set
forth herein.

E.Collateral Agent and Lenders have agreed to so consent and amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 5.12 (Subleased Premises).  A new Section 5.12 is hereby added to
the Loan Agreement as follows:



1.

187364936 v6 

--------------------------------------------------------------------------------

 



5.12Subleased Premises.  Neither Borrower nor any of its Subsidiaries is storing
in or has moved to the Subleased Premises any portion of the Collateral, other
than FF&E.  The aggregate net book value of the FF&E as reflected in the
financial statements of the Borrower as of the date of the Letter Agreement does
not exceed Five Hundred Fifty Thousand Dollars ($550,000.00).

2.2 Section 7.12 (Subleased Premises).  A new Section 7.12 is hereby added to
the Loan Agreement as follows:

7.12Subleased Premises.  So long as the Sublease Agreement is in effect, store
in or move to the Subleased Premises any portion of the Collateral, other than
FF&E.

2.3 Section 13 (Definitions).  The following definitions are hereby added to
Section 13.1 of the Loan Agreement as follows:

“FF&E” has the meaning as defined in and particularly described on Attachment A
to the Letter Agreement as in effect on October 11, 2018.

“Letter Agreement” is that certain Letter Agreement for FF&E dated on or about
October 11, 2018, by Collateral Agent and agreed to and acknowledged by Borrower
and Subtenant, in the form delivered to and acceptable to Collateral Agent and
Lenders.

“Sublease Agreement” is that certain Sublease Agreement between Borrower and The
Vanguard Group, Inc., a Pennsylvania corporation, in the form delivered to and
acceptable to Collateral Agent and Lenders.

“Subleased Premises” has the meaning given to such term in the Sublease
Agreement.

2.4 Section 13 (Definitions).  The definitions of “Key Person” and “Responsible
Officer” are hereby amended and restated in their entirety as follows:

“Key Person” is each of Borrower’s (i) Chief Executive Officer and (ii) Chief
Financial Officer and/or Principal Financial Officer.

“Responsible Officer” is any of the (i) President, (ii) Chief Executive Officer,
or (iii) Chief Financial Officer (or Principal Financial Officer).

3. Consent.  Collateral Agent and Lenders hereby consent to the Sublease.

4. Limitation of Amendment.

4.1 This Amendment is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Collateral Agent
or any Lender may now have or may have in the future under or in connection with
any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:



2.

187364936 v6 

--------------------------------------------------------------------------------

 



5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) (a) this Amendment
by each party hereto, (b) a fully executed copy of the Sublease Agreement, (c) a
fully executed copy of the Letter Agreement, and (ii) Borrower’s payment of all
Lenders’ Expenses incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 



3.

187364936 v6 

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

 

 

 

TREVENA, INC.

 

 

 

 

 

 

 

 

By /s/ John P. Hamill

 

 

Name: John P. Hamill

 

 

Title: VP, Finance & Principal Financial Officer

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

By /s/ Colette H. Featherly

 

 

Name: Collette H. Featherly

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

PACIFIC WESTERN BANK

 

 

 

 

 

 

By /s/ Joseph Holmes Dague

 

 

Name: Joseph Holmes Dague

 

 

Title: Senior Vice President

 

 

 



[Signature Page to Fourth Amendment and Consent to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

187364936 v6 

--------------------------------------------------------------------------------